Citation Nr: 0937398	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-36 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to September 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  

In July 2009, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Des Moines RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is 
in the Veteran's claims folder.

In the decision below, the Board finds new and material 
evidence to reopen the claims.  Thereafter, the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The April 2003 decision which denied entitlement to 
service connection for bilateral hearing loss and tinnitus is 
final.  The Veteran was notified of that decision, but did 
not initiate an appeal.

2.  Some of the evidence received since April 2003 when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims for service 
connection for bilateral hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1.  The April 2003 RO rating decision that denied service 
connection for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2008).

2.  New and material evidence has been received, and the 
claims for service connection for bilateral hearing loss and 
tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for entitlement to service connection for 
hearing loss and tinnitus on appeal are being reopened and 
remanded, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An April 2003 RO decision denied service connection because 
there was no evidence showing hearing loss or tinnitus during 
service and there was no current diagnosis of either 
disability.  The Veteran was notified of the denial in April 
2003.  Because the Veteran did not appeal that decision, it 
is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The 
Veteran, however, now seeks to reopen his claims.  As noted, 
despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final 2003 rating decision.  After reviewing the 
record, the Board finds that the additional evidence received 
since the final April 2003 rating decision is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the 2003 decision includes, but is not limited 
to, VA and private treatment records as well as statements 
and medical literature provided by the Veteran.  As noted, 
the Veteran's claims were previously denied, in part, because 
there were no current diagnoses of bilateral hearing loss or 
tinnitus.  In particular, a September 2006 VA examination 
reflects that he has been diagnosed with both bilateral 
hearing loss and tinnitus.  Obviously, this evidence is new 
in that it was not previously of record.  Moreover, this 
evidence relates to an unestablished fact necessary to 
substantiate his claims.  Further, as the credibility of the 
VA examination is presumed, evidence of a current disability 
raises a possibility of substantiating the claims.  Justus, 3 
Vet. App. at 513.  For these reasons, the Board finds that 
the additional evidence received since April 2003 warrants a 
reopening of the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus, as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for bilateral hearing loss 
is reopened.  

New and material evidence having been received, the claim for 
entitlement to service connection for tinnitus is reopened.  





REMAND

The Veteran contends that he has hearing loss and tinnitus 
which are the result of acoustic trauma he sustained during 
his service as a tank mechanic who worked next to two motors 
without hearing protection.  

The Veteran's service treatment records revealed that on the 
authorized audiological evaluation in March 1964 taken at the 
time of his service induction, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
-5 (5)
-5 (0)
LEFT
0 (15)
-5 (5)
-5 (5)
15 (25)
0 (5)

On the authorized audiological evaluation in September 1964 
at service separation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)

15 (20)
LEFT
15 (30)
15 (25)
15 (25)

15 (20)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

The Veteran has given somewhat inconsistent reports regarding 
when his hearing loss and tinnitus began.  In his January 
2003 claim, the Veteran asserted that almost every day after 
he got off duty, his hearing was muffled and his ears rang.  
In his February 2006 claim, the Veteran stated that his ears 
have rung on and off since service and the ringing has 
progressively gotten louder and more frequent over the years.  
In his October 2006 notice of disagreement (NOD), the Veteran 
contended that he has suffered from hearing loss for years 
that became more severe recently.  During his September 2006 
VA examination, the Veteran reported to the examiner that his 
tinnitus began 10 to 15 years ago but clarified in his 
November 2006 Form 9 that this was the time period during 
which the ringing worsened.  Most recently during his 
hearing, the Veteran testified that he first noticed hearing 
loss 10 to 12 years ago and that he first noticed ringing in 
his ears in 1995.  He later clarified after questioning from 
his representative that he had ringing in his ears right 
after service that gradually worsened.  

After considering the evidence in the light most favorable to 
the Veteran, it appears that the Veteran is asserting that he 
experienced tinnitus on a gradually worsening basis in terms 
of volume and frequency since service.  It also appears that 
he is contending that he experienced muffled hearing during 
service after loud noise exposure and a noticeable loss of 
hearing 10 to 12 years ago in approximately 1997.  

As the evidence indicates that the Veteran has experienced 
ringing in his ears since service that has gradually worsened 
over time, a remand for another VA examination is necessary.  
In this regard, the September 2006 VA examiner appeared to 
base her conclusion that tinnitus was less likely as not 
related to service because the onset was not until 10 to 15 
years ago, or over 40 years after service.  However, as noted 
above, the Board has found the Veteran's contentions that he 
has experienced tinnitus that has increased in severity since 
service to be credible.  Thus a remand for another VA opinion 
is necessary.  

Additionally, the Board notes that the September 2006 VA 
examiner noted that the Veteran's hearing acuity was within 
normal limits at entrance and separation.  However, it is 
unclear whether the examiner converted the audiometric 
readings from ASA to ISO standards as it appears that the 
readings in the 500 to 2000 hz range were slightly above 
"normal."  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (noting that the threshold for normal hearing is 0 to 
20 decibels and that defective hearing is characterized by 
hearing acuity which is greater than 20 decibels.)  Moreover, 
the examiner did not comment on the impact, if any, on the 
apparently threshold shift between the entrance and 
separation readings.  Therefore, a remand is necessary to 
obtain this information.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate his claims for 
service connection for bilateral hearing 
loss and tinnitus.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should state a medical opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that any current 
hearing loss and tinnitus is the result of 
a disease, injury, or event in service 
(March to September 1964) as opposed to its 
being more likely due to some other factor 
or factors.  The examiner should accept the 
Veteran's reports that he has experienced 
tinnitus since service that has increased 
in volume and frequency since service.  

The examiner must discuss the rationale 
underlying any conclusions reached and must 
address the significance, if any, of the 
decrease in hearing acuity as measured at 
entrance and separation.  The examiner 
should note that the entrance and 
separation examinations are presumed to 
have been recorded using ASA standards.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


